OFFICE     OF THE ATTORNEY   GENERAL   OF   TEXAS




    Hon. Tom A. Crarpn
    YoLennul CountJ Auditor
    boo, Texas'
    D6ar art
                           ~plnfon 110.0-756




                                                OS your letter
    or hy     4,    1939                        Opinion olarify-
                                               r+ Your letter


b




            their offloss for the oount      It hem bean
            the interprotstion of the D 1'8triot Attorney
            M,';f"J"nnnnCounty that A.rtioleSIolCe,Seo-
                   , provided Sor the diBoontlnuano6  or
            the paymant o? all muoh feeu lxoept those
Bon.   Toi   A.    Craven,     &Y     87,   lSS9,   Pam   8



       luth o r lramder
                   ed law to be paid or allow-
       ed thm offloa of A8nnor                  & Dollmotor of
       Zus8.
              -Already thl8 offloe ha8 beon ap-
       proaohed on a plying tha rule 8ot out in
       your aplnlon 80-259 to iear other thaa the
       one8 owered in that oplnlon. Xhder thr
       in 8y 8toIn nlffaot prior to Jsnuary 1, 1956,
       mnnerons fee8 wore paid various oounty orfl-
       ofal by the oounty for 8errloe8 rendered
       the county by thome lounty Offlolal8. A8
       lndloatad abwo,   rinoe January 1, 1996, th18
       lounty ha8 operated umder the theory that
       ;hg rwlrlon8 of Art. 6918e, &otlon S, ren-
           ei the Art18108 or tha law autharlzlng
       tha  peyneat or 8UOh roe8 by the oounty to
       muoh lounty offloes void, with the lxoeptlon
       noted ln Artlolo 39188, Seotlon 5.
              -our     eplnlon olarlfylng th18 8ltuatlon
       to u8 wlU       be greatly lppreolated.w
            Opinion lo. 0459 of thir                  departamnt parnd
won    the tollowlng two proporltlons:
              *In a oounty operating on a salary
       ha18 Is the oountJalark antitled to fee8
       00.lunaoy easea,             ruoh fee to be remitted
       to Offleer'           Salary’?uad    oi the aounty?

              9~     oounty 0 eratlng          on a 8mlary
       basis 18 oounty oP ark entitled to fee8 f&W
       noordlng       oount         ln8tru8ent8, 8ooh foe8 to
       be remltted to 8ffloer'r 8alary Fund             of the
       oounty?"
          Opinion lo. 0439 held that lunaoy prooeod-
lags wem of a oltll and not of 8 orfmlnal aetum; that
a lunaoy prooeedlng wa8 a olrll proeeedlng.  The oplnlon
further hold that If the defendant In lunaoy ha8 no e8-
tab then the aounty olerk 8hould ah&rge the aounty a
                                                          c




    Ron. To. A. Oroven, Roy 59, 1959,   Pi&b   5


    fee for nrvleeo under Artlolo bUB1, Petloed Civil  Statutes
    Of Tox.88,a8 the 88m fa a olrll oaoe, and that
    he 8hould be pold b7 th elounty for 8uoh senloes out
    of thq geae8al fund of the county, and that when ouoh
    olerk reaolreo luoh payment out of the mneral fund It
    lo the duty of the olerk to place ouoh payment he re-
    eelreo from the general fund Into the OffIoer'8 Salary
    Fund of the oounty. In snowor to the oeoond quootlon,
    Opinion lo. O-559 hold )het the oounty olerk wa6 not
    ontltled to charge the county noording fees for raoord-
    lng rlcht-of-way deed6 for the county beoauee there war
    no lathorlty whloh authorized the oounty olerk to oharge
    the county fo r luoh lenloe8.
                 50 la0l08e herewith a copy Of oplnlon RO. O-807
    of thlo de lrtment.rhloh wao rendered Hay 19, lOJO, whloh
    we think w 11      as uppon~allof the queetfons raised ln
    your latter. lp p"hi8 opinion 8ppolfloally pa8000 upon a
    great number or Seen of oounty offlolalo. Thlo opinion
    by8 down the fOl..lWingrule, whloh 1). think 01UiffeS
    your l ltuatlon,   to-wit:
                 cllou are re8peOtftiiy adrleed that It
         18 the opinion of this department that     all
         oounty ond preolnot OffiOU8 who are oompen-
         8ated on a Salary bar18 are required to eol-
         leot all oo#to In olrll oaee6 by the ltate
         nnd oll fees, oommloolono and oootr fBom
         private     parties who ark roqulred by law to
         pay suoh 1800, o~o8iono        and o0oto.
              The oooto in 01~11 Oa8eS by the #tata
         and all feeo, oo8rmioolons and ooota oolleot-
         ed from private partleo rho are required by
         law to pay ouoh fees, oomai8oiono and boot0     .    '
         when oolleoted by oounty or proolnot offIoar8
         oompensated on a oalary basis must  be deposit-
         ed In the Offleer8* Salary rund et the oounty.
              “The tax asooooer-eollootor shall oolleot
         all fee8 required by low to be oollooted by
         the tax aaseestir-oolleotorand he &all depooit
         ouoh fee8 in the Offlcer8' Salary ?und O? hi8



.
      wuntyr
            We sorrntyor nelnot orfloor uho lo
      oonpenoated on a 80 ! my bOOi8~8hdi eoll~ot
      trm tha state or oounty any fea8, la o a lo o Io n8
      or eooto for any or all et the duties per-
      formed by him lxoept the oooto Or olrll oases
      by the   8bt0.m
            TnMt.ing that tht8 Mower8 ~0~2 inquiry,      n

ore
                               Very truly yours
                          AlTOR88Y olz-      OF T8xAs

                          BY      (signed)
                                     Wm. J. ?annlng
                                          Aoelstant b

RJT 1AU
EBcLoBc8E                          APPROVED:
APPROYEor                           Opinion 0dttee
(signed) Oerald 0. Mann
mTORR8Y 08R8RAL OF TIIXAU           By   RUF, Chairman